        Case 3:19-mc-80265-TSH Document 1 Filed 10/24/19 Page 1 of 2




                                                                                  Aaron Greenspan
                                                                                956 Carolina Street
                                                                   San Francisco, CA 94107-3337




By Hand-Delivery



October 24,2019




Clerk's Office
United States District Court for the Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102




Re: Application for DMCA Subpoena



                              cv 1                                                HISC
Dear Sir or Madam:


I respectfully request that the Clerk issue a subpoena pursuant to 17 U.S.C. § 512(h).

By way of background. Section 512(h) of the Digital Millennium Copyright Act provides that a
"copyright owner or a person authorized to act on the owner's behalf may request the clerk of
any United States District Court to issue a subpoena to a service provider for identification of an
alleged infrlnger in accordance with this subsection." 17 U.S.C. § 512(h)(1). For a subpoena to
be issued, Section 512(h) requires that a copyright owner file the following with the Clerk:

  (1) A copy of the notification required by Section 512(c)(3)(A);
  (2) A proposed subpoena; and
  (3) A sworn declaration to the effect that the purpose for which the subpoena is sought is to
      obtain the identity of an alleged infrlnger and that such information will only be used for
      the purpose of protecting rights under this title.

Accordingly, attached for filing with the Clerk are at least one notification pursuant to Section
512(c)(3)(A), a proposed subpoena, and a sworn declaration. As I have complied with the
requirements of the statute, I ask that the clerk pursuant to Section 512(h)(4) expeditiously issue
and sign the proposed subpoena and return it for service on the subpoena recipient.
Case 3:19-mc-80265-TSH Document 1 Filed 10/24/19 Page 2 of 2
